NOTE: This order is nonprecedential.

  mntteb ~tate~ ASIA PACIFIC v. ITC                                            2


    Asia Pacific Microsystems, Inc. ("APM") moves for an
extension of time to file its corrected brief out of time and
for leave to file a notarized affidavit out of time. The
International Trade Commission (ITC), Hewlett-Packard
Company and Hewlett-Packard Development Company,
L.P. (Hewlett-Packard) oppose. APM responds. ITC and
Hewlett-Packard move without opposition for an exten-
sion of time to file their briefs.

      Upon consideration thereof,

      IT Is ORDERED THAT:

    (1) APM's motion for an extension of time to file a
corrected brief is granted to the extent that APM's cor-
rected brief is due 30 days from the date of this order. No
further extensions will be granted.
    (2) APM's motion for leave to file a notarized affidavit
is denied.

     (3) ITC and Hewlett-Packard's motion for extension
of time is granted to the extent that their briefs are due
40 days after APM's corrected brief is filed.
                                    FOR THE COURT


      NOV 02 2012                    /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Steven D. Ling, Esq.
    PanyinA. Hughes, Esq.
    Ahmed J. Davis, Esq.                              iLED
                                            u.s. COURfOF APPEALS FOR
s26                                            THE FEDERH r.mCU1T
                                                 NOV 02 ~OlL
                                                   JANHORBAlY
                                                       ClERK